Title: To George Washington from Edward Carrington, 24 February 1796
From: Carrington, Edward
To: Washington, George


          
            Dear Sir
            Richmond Feby 24. 1796
          
          I have been honored with your favor of the 12th Instant, and with Sincere pleasure, complied with your request in getting your advertisement inserted in Davis’s paper, it having much the most extensive circulation of any published here, or elsewhere in this State. The enclosed paper contains the first publication, and it is to be repeated twice, with intervals of a fortnight each, agreeably to your request. when the work is compleated, I will pay for it, & communicate to you the cost.
          With real pleasure I feel myself confident in the propriety of informing you, that the public mind in Virginia, was never more tranquil than at present—the fever of the late session of our Assembly, has not been communicated to the Country; indeed it had, in a great degree, abated before the members dispersed. I think myself warranted in saying that the people do not approve of the violent & petulant measures of the Assembly, because, in several instances, public meetings have declared a decided disapprobation, & in no instance have I heared of an approving meeting, which furnishes strong evidence of an inability to obtain, even, one. In truth, the perturbation in this State was never such while the ratification of the Treaty on your part was depending, as appeared from the meetings—these meetings, in most instances, were but thinly attended—that said to be a general one of this City, was held while I was out of Town, but I was well informed it did not amount to one hundred persons—the meeting published as of the County of Gloucester, under the signatures of Mr Page & others, is said to have been of the same complection, of which the members from there were so confident, that they voted, on the questions brought forward in the Legislature, in direct opposition to the alledged sentiments of the County. it is believed that the next election will effect a change of the Congressional Member from that district, on account of the violence of opinions inculcated, on that occasion, by the present one. In a former letter I took the liberty of predicting that an evidence of the mass of the people being less violent than was asserted, would be discovered in the failure of our Zealots in getting their signatures to certain printed papers,

sent through the Country, almost by Horse loads, as Copies of a petition to Congress on the subject of the Treaty. I think that this prediction is verified—I have not observed that more than 15 or 20 have been presented to Congress as from this State, and believe a publication of the numbers to each, would in the whole, make but an insignificant appearance.
          That the public mind is now at ease on the subject of the Treaty may, in my opinion be concluded from the usual mode of enquiry as to its ratification on the part of G.B.—these enquiries have not of late, been frequently attended with expressions unfriendly to such ratification.
          I fear you will think me tedious in my details, but your object being information, & not merely my opinions, I feel it incumbent on me to give you, as far as within my power, the facts & circumstances, from whence my conclusions are drawn.
          Suffer me to partake with you in the satisfaction arising to every truly patriotic mind, from the temperate & just Sentiments which have lately flowed from many of the State legislatures. these events are the more animating as they manifest, under the various conflicts of the day, an eventual Stability in those principles, on which the existence of the American, and all other free governments, depends. I have the Honor to be with unalterable attachment Dear Sir your Most Obedt servt
          
            Ed. Carrington
          
        